Exhibit 10.1









 



















--------------------------------------------------------------------------------





MEMBERSHIP INTEREST PURCHASE AGREEMENT


by and among


Energy Capital Partners I, LP,


Energy Capital Partners I-A, LP,


Energy Capital Partners I-B IP, LP,


and


Energy Capital Partners I (Cardinal IP), LP


as Sellers,


and


Redbird Gas Storage LLC


as Purchaser



--------------------------------------------------------------------------------





Dated as of August 10, 2014





--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page
ARTICLE 1 Definitions and Rules of Construction
9
SECTION 1.01
Definitions
9
SECTION 1.02
Rules of Construction
9
ARTICLE 2 Purchase and Sale
10
SECTION 2.01
Interest Purchase
10
SECTION 2.02
Purchase Price
10
SECTION 2.03
Closing; Closing Date
10
SECTION 2.04
Closing Deliveries
11
SECTION 2.05
Pad Gas Lease Adjustment
11
SECTION 2.06
Paid-Off Debt
12
SECTION 2.07
Intended Tax Treatment
12
ARTICLE 3 Representations and Warranties of Sellers
12
SECTION 3.01
Organization and Existence
12
SECTION 3.02
Authorization
12
SECTION 3.03
Consents; Litigation
12
SECTION 3.04
Noncontravention
13
SECTION 3.05
Title
13
SECTION 3.06
Compliance with Laws
13
SECTION 3.07
Legal Impediments
13
SECTION 3.08
Brokers
13
SECTION 3.09
Tax Representations
14
ARTICLE 4 Representations and Warranties of Purchaser
14
SECTION 4.01
Organization and Existence
14
SECTION 4.02
Authorization
14
SECTION 4.03
Consents; Litigation
14
SECTION 4.04
Noncontravention
14
SECTION 4.05
Compliance with Laws
15
SECTION 4.06
Brokers
15
SECTION 4.07
Investment Intent
15
SECTION 4.08
Available Funds; Source of Funds
15
SECTION 4.09
Investigation
15
SECTION 4.10
Legal Impediments
15
ARTICLE 5 Covenants
16
SECTION 5.01
Tax Matters
16
SECTION 5.02
Publicity
18
SECTION 5.03
Post-Closing Books and Records
18
SECTION 5.04
Expenses
19
SECTION 5.05
Further Actions
19
SECTION 5.06
Post-Closing Cooperation
20
SECTION 5.07
No Solicitation; Alternative Transactions
21
SECTION 5.08
Director and Officer Indemnification
21
SECTION 5.09
Casualty Loss
21






--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
 
 
Page
ARTICLE 6 Conditions to Closing
22
SECTION 6.01
Conditions to Each Party’s Obligations
22
SECTION 6.02
Conditions to Obligation of Purchaser
22
SECTION 6.03
Conditions to Obligation of the Sellers
23
SECTION 6.04
Frustration of Closing Conditions
23
ARTICLE 7 Survival and Disclaimers
23
SECTION 7.01
Survival of Certain Representations, Warranties
23
SECTION 7.02
Disclaimers; Release
24
SECTION 7.03
Certain Limitations
24
ARTICLE 8 Indemnification
25
SECTION 8.01
Indemnification by Sellers
25
SECTION 8.02
Indemnification by Purchaser
25
SECTION 8.03
Indemnification Procedures
26
SECTION 8.04
Indemnification Generally
27
SECTION 8.05
Express Negligence; Limitations on Defense to Certain Claims
28
ARTICLE 9 Termination
29
SECTION 9.01
Termination
29
SECTION 9.02
Effect of Termination
29
ARTICLE 10 Miscellaneous
30
SECTION 10.01
Notices
30
SECTION 10.02
Severability
31
SECTION 10.03
Counterparts
31
SECTION 10.04
Amendments and Waivers
31
SECTION 10.05
Entire Agreement; No Third Party Beneficiaries
31
SECTION 10.06
Governing Law
31
SECTION 10.07
Specific Performance
31
SECTION 10.08
Consent to Jurisdiction; Waiver of Jury Trial
32
SECTION 10.09
Assignment
32
SECTION 10.10
Headings
32
SECTION 10.11
Schedules and Exhibits
32








--------------------------------------------------------------------------------



This MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is dated as of
August 10, 2014 and is by and among Redbird Gas Storage LLC, a Delaware limited
liability company (“Purchaser”), on the one hand, and Energy Capital Partners I,
LP, a Delaware limited partnership (“ECP I”), Energy Capital Partners I-A, LP, a
Delaware limited partnership (“ECP I-A”), Energy Capital Partners I-B IP, LP, a
Delaware limited partnership (“ECP I-B”), and Energy Capital Partners I
(Cardinal IP), LP, a Delaware limited partnership (“ECP Cayman,” and, together
with ECP I, ECP I-A and ECP I-B, the “Sellers” and each, a “Seller”), on the
other hand. Each of Purchaser and the Sellers is, individually, a “Party,” and,
collectively, the “Parties.”


RECITALS
WHEREAS, the Parties desire to enter into a transaction pursuant to which
Purchaser will acquire the issued and outstanding limited liability company
interests of Cardinal Gas Storage Partners LLC, a Delaware limited liability
company (the “Company” and such interests, the “Interests”), held by the
Sellers;
WHEREAS, the Sellers own approximately 57.843230% of the issued and outstanding
Interests or other equity interests, as the case may be, in (i) the Company, and
(ii) Arcadia Gas Storage Holding LLC, Perryville Gas Storage Holding LLC,
Cadeville Gas Storage Holding LLC, MGS Holding LLC, Arcadia Gas Storage LLC,
Perryville Gas Storage LLC, Cadeville Gas Storage LLC and Monroe Gas Storage
Company LLC (the entities listed in this clause (ii), together with the Company,
collectively, the “Cardinal Companies”);
WHEREAS, as of the date hereof, (i) ECP I-A is the direct beneficial and record
owner of 15.417939% of the Interests, and (ii) ECP I is the direct beneficial
and record owner of 24.538439% of the Interests, (iii) ECP I-B is the direct
beneficial and record owner of 8.077682% of the Interests, and (iv) ECP Cayman
is the direct beneficial and record owner of 9.809169% of the Interests;
WHEREAS, at the Closing, Purchaser will acquire, and the Sellers will sell,
respectively, all of the Sellers’ Interests, upon the terms and subject to the
conditions set forth in this Agreement (the “Interest Purchase”);
WHEREAS, concurrently with the execution of this Agreement, as a material
inducement to Sellers’ willingness to enter into this Agreement and consummate
the transactions contemplated hereby, Purchaser is delivering to Sellers the
Parent Guarantee;
WHEREAS, the Sellers and Purchaser desire to make certain representations,
warranties, covenants and agreements in connection with the Interest Purchase;
NOW THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements in this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
ARTICLE 1


Definitions and Rules of Construction


SECTION 1.01     Definitions. Capitalized terms used in this Agreement shall
have the meanings ascribed to them in this Agreement or in Exhibit A hereto.


SECTION 1.02    Rules of Construction.



9

--------------------------------------------------------------------------------



(a)    Unless the context otherwise requires, references in this Agreement to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement.


(b)    If a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb). Terms defined in the singular have the corresponding meanings in the
plural, and vice versa. Unless the context of this Agreement clearly requires
otherwise, words importing the masculine gender shall include the feminine and
neutral genders and vice versa. The term “includes” or “including” shall mean
“including, without limitation.” The words “hereof,” “hereto,” “hereby,”
“herein,” “hereunder” and words of similar import, when used in this Agreement,
shall refer to this Agreement as a whole and not to any particular section or
article in which such words appear. The word “or” shall not be exclusive.


(c)    Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified. Whenever any action
must be taken hereunder on or by a day that is not a Business Day, then such
action may be validly taken on or by the next day that is a Business Day.


(d)    The Parties acknowledge that each Party and its attorney has reviewed
this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.


(e)    The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.


ARTICLE 2


Purchase and Sale


SECTION 2.01    Interest Purchase. At the Closing, Purchaser shall purchase, and
each Seller shall sell, all of such Seller’s right, title and interest in and to
the Interests held by such Seller set forth on Section 3.05 of the Seller
Disclosure Schedule opposite such Seller’s name, free and clear of all Liens,
other than restrictions arising from applicable securities Laws, in exchange for
an amount in cash equal to such Sellers’ portion of the Purchase Price as set
forth in, and determined in accordance with, Section 2.02, upon the terms and
subject to the conditions set forth herein.


SECTION 2.02    Purchase Price. Subject to any adjustments as provided herein,
for and in consideration of the sale of the Interests, Purchaser agrees to pay
to the Sellers an aggregate amount equal to $120,000,000 (the “Purchase Price”).
The portion of the Purchase Price to which each Seller is entitled hereunder
shall be calculated in accordance with Section 2.02 of the Seller Disclosure
Schedule. Not less than five (5) Business Days prior to the Closing Date, the
Sellers shall deliver to Purchaser a written notice setting forth the account or
accounts to which the Purchase Price (or allocated portions thereof) should be
delivered.


SECTION 2.03    Closing; Closing Date. The closing of the transactions
contemplated hereby (the “Closing”) shall take place at the offices of Latham &
Watkins LLP, at 885 Third Avenue, New York, New York, 10022, at 10:00 a.m., New
York City time, on the third Business Day following the satisfaction or waiver
of the conditions set forth in Article 7 (other than those conditions that by
their nature are to be

10

--------------------------------------------------------------------------------



satisfied at the Closing but subject to the satisfaction of such conditions at
the Closing), or at such other time, date and place as may be mutually agreed
upon in writing by the Parties; provided that the Closing shall not be required
to occur prior to thirty (30) days from the date hereof or such earlier date
specified by Purchaser to the Sellers upon not less than two (2) Business Days’
prior written notice (but in any event subject to the satisfaction or waiver of
the conditions to Closing as of the Closing) (the date on which the Closing
actually occurs being referred to as the “Closing Date”). The Closing shall be
effective as of 11:59 p.m. New York City time on the Closing Date.


SECTION 2.04    Closing Deliveries. At the Closing:


(a)the Sellers shall deliver, or cause to be delivered, to Purchaser or its
designees:


(i)a certification from each Seller pursuant to Treasury Regulation Section
1.1445-2(b)(2) substantially in the form attached hereto as Exhibit B; provided,
that Purchaser’s sole right in the event the Sellers fail to cause such
certificates to be delivered pursuant to this clause (i) shall be to make an
appropriate withholding to the extent required by Section 1445 of the Code;


(ii)an assignment of the Interests to Purchaser, in form and substance
satisfactory to Purchaser substantially in the form attached hereto as Exhibit
C, in each case duly executed by each Seller;


(iii)such other agreements, documents, instruments and writings as are required
to be delivered by Sellers at or prior to the Closing pursuant to Section 6.02
or as are otherwise reasonably required in connection with this Agreement.


(b)Purchaser shall:


(i)pay the Purchase Price in accordance with Section 2.02;


(ii)to the extent that the Debt Pay-Off Letters have been obtained, pay to each
party holding Paid-Off Debt, as addressed (to the extent applicable) in the Debt
Pay-Off Letters, the applicable portion of the Paid-Off Debt, in such amounts
and to such accounts as set forth in the Debt Pay-Off Letters; and


(iii)deliver, or cause to be delivered, to Sellers the Parent Guarantee and such
other agreements, documents, instruments and writings as are required to be
delivered by Purchaser at or prior to the Closing Date pursuant to the terms of
Section 6.03 or as are otherwise reasonably required in connection with this
Agreement.


SECTION 2.05    Pad Gas Lease Adjustment. Within ten (10) Business Days
following the payment of the Purchase Option Price (as defined in the Pad Gas
Lease) to Credit Suisse Energy LLC pursuant to Section 9.2(b) of the Pad Gas
Lease in respect of the purchase of the Pad Gas (as defined in the Pad Gas
Lease), if the Purchase Option Price is less than the Purchase Option Price
Floor (the amount of such deficiency, the “Purchase Option Price Deficiency”),
then Purchaser agrees to pay, or to cause the Cardinal Companies to pay, an
amount equal to fifty percent (50%) of the Purchase Option Price Deficiency to
Sellers in the same percentages to which each Seller is entitled to receive the
Closing Purchase Price in accordance with Section 2.02 of the Seller Disclosure
Schedule. Notwithstanding anything herein to the contrary, if the Purchase
Option Price is equal to or greater than the Purchase Option Price Floor then
there shall be no payments made to the Sellers in respect of the Purchase Option
Price. Purchaser agrees not to, and to cause

11

--------------------------------------------------------------------------------



its Subsidiaries (including, following the Closing, the Cardinal Companies) not
to, alter, modify, amend or waive any right under the Pad Gas Lease with an
intention to decrease or eliminate any amounts that may become payable to
Sellers pursuant to this Section 2.05.


SECTION 2.06    Paid-Off Debt. The Parties shall use commercially reasonable
efforts to obtain payoff letters for all indebtedness of the Cardinal Companies
arising under the matters set forth on Section 2.06 of the Purchaser Disclosure
Schedule which is outstanding immediately prior to Closing (the “Paid-Off
Debt”), in form and substance reasonably satisfactory to Purchaser, in each case
indicating the amount required to pay off such Paid-Off Debt at Closing and
stating that Lien releases necessary to remove any Liens associated therewith
may be filed by Purchaser after such amounts are received (collectively, the
“Debt Pay-Off Letters”); provided, that the Sellers shall only be obligated to
use such commercially reasonable efforts upon the reasonable request of
Purchaser.


SECTION 2.07    Intended Tax Treatment. The Parties intend that for U.S. federal
and other applicable income tax purposes, the Interest Purchase is intended to
be treated as (i) with respect to Sellers, as a sale of partnership interests
and (ii) with respect to Purchaser, as a deemed liquidation of the Company
followed by a purchase by Purchaser of the assets of the Company that were
deemed to have been distributed to Sellers in such liquidation.


ARTICLE 3


Representations and Warranties of Sellers


Except as disclosed in the Seller Disclosure Schedule, each Seller, on a several
and not joint basis, hereby represents and warrants to Purchaser as to itself,
as of the date hereof and as of the Closing Date, as follows:
SECTION 3.01    Organization and Existence. Such Seller is a limited partnership
organized under the laws of Delaware. Such Seller has all requisite power and
authority to enter into this Agreement and consummate the transactions
contemplated hereby. Such Seller is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization. Such Seller is duly
qualified or licensed to do business in each other jurisdiction where the
actions required to be performed by it hereunder makes such qualification or
licensing necessary, except in those jurisdictions where the failure to be so
qualified or licensed would not, individually or in the aggregate, reasonably be
expected to result in a Seller Material Adverse Effect.


SECTION 3.02    Authorization. The execution, delivery and performance by such
Seller of this Agreement and the other agreements and instruments to be
delivered hereunder, and the consummation by such Seller of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
limited partnership action on the part of such Seller. This Agreement has been
duly executed and delivered by such Seller. This Agreement constitutes (assuming
the due execution and delivery by each other Party) a valid and legally binding
obligation of such Seller, enforceable against such Seller in accordance with
its terms, subject in all respects to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).


SECTION 3.03    Consents; Litigation. No consent, approval, license, permit,
order or authorization (each, a “Consent”) of, or registration, declaration or
filing (each, a “Filing”) with, any Governmental Entity is required to be
obtained or made by such Seller which has not been obtained or made

12

--------------------------------------------------------------------------------



by such Seller in connection with the execution and delivery of this Agreement
and the other agreements and instruments to be delivered hereunder by such
Seller and the consummation by such Seller of the transactions contemplated
hereby and thereby, other than (a) the Sellers’ Required Consents set forth in
Section 3.03 of the Seller Disclosure Schedule, and (b) the Consents and Filings
the failure of which to obtain or make would not, individually or in the
aggregate, reasonably be expected to have a Seller Material Adverse Effect. No
legal action, suit, arbitration, governmental investigation or other legal,
judicial or administrative proceeding is pending or, to the Knowledge of
Sellers, threatened, against such Seller or any of its Affiliates (excluding any
Cardinal Company), that would, individually or in the aggregate, reasonably be
expected to result in a Seller Material Adverse Effect.


SECTION 3.04    Noncontravention. The execution, delivery and performance of
this Agreement and the other agreements and instruments to be delivered
hereunder by such Seller does not, and, subject to Sellers obtaining the
Sellers’ Required Consents, the consummation by such Seller of the transactions
contemplated hereby and thereby will not contravene or violate any provision of
(a)  the Organizational Documents of such Seller, (b)  any mortgage, lease,
franchise, license, permit, agreement or other instrument to which such Seller
is a party or by which such Seller is bound, or result in the termination or
acceleration thereof, or entitle any party to accelerate any obligation or
indebtedness thereunder, or (c) any Law to which such Seller is subject, except,
in the case of clauses (b) and (c), as would not, individually or in the
aggregate, reasonably be expected to result in a Seller Material Adverse Effect.


SECTION 3.05    Title.
  
(a)Each Seller represents and warrants that it is the direct beneficial and
record owner of, and has good and marketable title to, the Interests reflected
to be owned by it in Section 3.05 of the Seller Disclosure Schedule, in each
case, free and clear of all Liens other than those arising pursuant to this
Agreement, the Company’s Organizational Documents or applicable securities Laws.
  
(b)Each Seller represents and warrants that other than pursuant to this
Agreement and the Company LLC Agreement, the Interests held directly or
indirectly by such Seller, as the case may be, are not subject to any voting
trust agreement or any Contract restricting or otherwise relating to the voting,
dividend rights or disposition of such Interests and no Person has any
outstanding or authorized option, warrant or other right relating to the sale or
voting of such Interests or pursuant to which (a) such Seller is or may become
obligated to issue, sell, transfer or otherwise dispose of, redeem or acquire
any such Interests or (b) such Seller has granted, or may be obligated to grant,
a right to participate in the profits of the Company.


SECTION 3.06    Compliance with Laws. Such Seller not in violation of any Law,
except for violations that would not, individually or in the aggregate,
reasonably be expected to result in a Seller Material Adverse Effect.


SECTION 3.07    Legal Impediments. To the Knowledge of such Seller, there are no
facts relating to such Seller, any applicable Law or any Contract to which such
Seller is a party that would disqualify such Seller from conveying the Interests
or that would prevent, delay or limit the ability of such Seller to perform its
obligations hereunder or to consummate the transactions contemplated hereby.


SECTION 3.08    Brokers. Except as set forth in Section 3.08 of the Seller
Disclosure Schedule, no Seller or any of its Affiliates (excluding any Cardinal
Company) has any liability or obligation to pay fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement.



13

--------------------------------------------------------------------------------



SECTION 3.09    Tax Representations. There are no Liens on the Sellers’
Interests that arose in connection with any failure to pay any Tax. None of the
Sellers or any Affiliate of the Sellers has taken a position on any Tax Return
with respect to the Cardinal Companies or the assets of the Cardinal Companies
or any income, gain, loss, distribution or payment therefrom that is
inconsistent with the reporting position taken by the Cardinal Companies, with
respect to such items or events.


ARTICLE 4


Representations and Warranties of Purchaser


Except as disclosed in Purchaser Disclosure Schedule, Purchaser hereby
represents and warrants to Sellers, as of the date hereof and as of the Closing
Date, as follows:
SECTION 4.01    Organization and Existence. Purchaser has all requisite power
and authority required to enter into this Agreement and consummate the
transactions contemplated hereby. Purchaser is a limited liability company duly
organized, validly existing and in good standing in its jurisdiction of
formation. Purchaser is duly qualified or licensed to do business in each other
jurisdiction where the actions required to be performed by it hereunder makes
such qualification or licensing necessary, except in those jurisdictions where
the failure to be so qualified or licensed would not reasonably be expected to
result in a material adverse effect on Purchaser’s ability to perform its
obligations hereunder or to consummate the transactions contemplated hereby.


SECTION 4.02    Authorization. The execution, delivery and performance by
Purchaser of this Agreement and the other agreements and instruments to be
delivered hereunder, and the consummation by Purchaser of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
action on the part of Purchaser. This Agreement has been duly executed and
delivered by Purchaser. This Agreement constitutes (assuming the due execution
and delivery by each of the other Parties hereto) a valid and legally binding
obligation of Purchaser, enforceable against Purchaser, as applicable, in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).


SECTION 4.03    Consents; Litigation. No Consent of, or Filing with, any
Governmental Entity is required to be obtained or made by Purchaser which has
not been obtained or made by Purchaser in connection with the execution and
delivery of this Agreement and the other agreements and instruments to be
delivered hereunder by Purchaser and the consummation by Purchaser of the
transactions contemplated hereby and thereby, other than (a) the Purchaser’s
Required Consents set forth on Section 4.03 of the Purchaser Disclosure Schedule
and (b) the Consents and Filings the failure of which to obtain or make would
not reasonably be expected to result in a material adverse effect on Purchaser’s
ability to perform its obligations hereunder or to consummate the transactions
contemplated hereby. No legal action, suit, arbitration, governmental
investigation or other legal, judicial or administrative proceeding is pending
or, to the Knowledge of Purchaser, threatened, against Purchaser or any of its
Affiliates (excluding any Cardinal Company), that would, individually or in the
aggregate, reasonably be expected to result in a material adverse effect on
Purchaser’s ability to perform its obligations hereunder or to consummate the
transactions contemplated hereby.


SECTION 4.04    Noncontravention. The execution, delivery and performance of
this Agreement and the other agreements and instruments to be delivered
hereunder by Purchaser does not, and, subject to obtaining Purchaser’s Required
Consents, the consummation by Purchaser of the transactions

14

--------------------------------------------------------------------------------



contemplated hereby and thereby will not contravene or violate any provision of
(a) the Organizational Documents of Purchaser, (b)  any mortgage, lease,
franchise, license, permit, agreement or other instrument to which Purchaser is
a party or by which Purchaser is bound, or result in the termination or
acceleration thereof, or entitle any party to accelerate any obligation or
indebtedness thereunder, or (c) any Law to which Purchaser is subject or by
which any property or asset of Purchaser is bound or affected except, in the
case of clauses (b) and (c), as would not, individually or in the aggregate,
reasonably be expected to result in a material adverse effect on Purchaser’s
ability to perform its obligations hereunder or to consummate the transactions
contemplated hereby.


SECTION 4.05    Compliance with Laws. Purchaser is not in violation of any Law,
except for violations that would not, individually or in the aggregate,
reasonably be expected to result in a material adverse effect on Purchaser’s
ability to perform its obligations hereunder or to consummate the transactions
contemplated hereby.


SECTION 4.06    Brokers. Purchaser and its Affiliates do not have any liability
or obligation to pay fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement for which Sellers or
their Affiliates could become liable or obliged.


SECTION 4.07    Investment Intent. Purchaser acknowledges that neither the offer
nor the sale of the Interests has been registered under the U.S. Securities Act
of 1933, as amended (together with the rules and regulations promulgated
thereunder, the “Securities Act”), or under any state or foreign securities
laws. Purchaser is acquiring the Interests for its own account for investment,
without a view to, or for a resale in connection with, the distribution thereof
in violation of the Securities Act or any applicable state or foreign securities
laws and with no present intention of distributing or reselling any part
thereof. Purchaser will not so distribute or resell any of the Interests in
violation of any such laws.


SECTION 4.08    Available Funds; Source of Funds. Purchaser has or will have at
Closing cash on hand or existing committed credit facilities in an aggregate
amount sufficient to enable Purchaser to consummate the transactions
contemplated by this Agreement and to otherwise perform its obligations
hereunder in accordance with the timing set forth in Article 2, including to pay
in full the Purchase Price in accordance with Article 2 and all fees and
expenses payable by Purchaser in connection with this Agreement and the
transactions contemplated hereby. Purchaser represents and warrants that all
funds to be paid to Sellers shall not have been derived from, or constitute,
either directly or indirectly, the proceeds of any criminal activity under the
anti-money laundering laws of the United States.


SECTION 4.09    Investigation. Purchaser is a sophisticated entity,
knowledgeable about the industry in which the Cardinal Companies operate,
experienced in investments in such businesses and able to bear the economic risk
associated with the purchase of the Interests. Purchaser has such knowledge and
experience as to be aware of the risks and uncertainties inherent in the
purchase of interests of the type contemplated in this Agreement, as well as the
knowledge of the Cardinal Companies and their operations in particular, and has
independently made its own analysis and decision to enter into this Agreement.
 
SECTION 4.10    Legal Impediments. To the Knowledge of Purchaser, there are no
facts relating to Purchaser, any applicable Law or any Contract to which
Purchaser is a party that would disqualify Purchaser from obtaining control of
the Interests or the Cardinal Companies or that would prevent, delay or limit
the ability of Purchaser to perform its obligations hereunder or to consummate
the transactions contemplated hereby.

15

--------------------------------------------------------------------------------



ARTICLE 5


Covenants
SECTION 5.01    Tax Matters.
  
(a)Tax Returns. The Parties acknowledge that, for U.S. federal Income Tax
purposes, the transactions contemplated by this Agreement will result in a
termination of the Company on the Closing Date pursuant to Section 708(b) of the
Code and that accordingly the taxable year of the Company will close as of the
Closing Date for all of the Company’s members. At least thirty (30) days prior
to filing any Income Tax Return of a Cardinal Company with respect to any
Pre-Closing Period, the Company shall cause a draft copy of such Income Tax
Return to be delivered to Sellers for their review and comment. The Company
shall cause such Income Tax Returns not to be filed without Sellers’ prior
written consent (not to be unreasonably withheld) and shall cause any comments
provided to the Company by Sellers to be incorporated in such Income Tax Returns
prior to filing unless the Company, in its reasonable discretion, objects to
such comments.


(b)Tax Contests. Purchaser and the Cardinal Companies shall promptly notify
Sellers in writing upon receiving notice of any audit, assessment, litigation,
contest or other proceeding relating to Taxes for which the Sellers could
reasonably be expected to be liable, including any Income Taxes relating to the
Cardinal Companies with respect to any Pre-Closing Period (a “Tax Contest”), and
shall promptly deliver to Sellers copies of all correspondence received in
connection with any such Tax Contest. Sellers shall be entitled, and Purchaser
shall afford Sellers the opportunity, to participate in any such Tax Contest.
Purchaser and its Affiliates (including, following the Closing, the Cardinal
Companies) shall keep Sellers promptly informed of all material developments
with respect to such Tax Contest (including by providing copies of all
communications in connection therewith) and shall not settle or compromise any
such Tax Contest without Sellers’ prior written consent (not to be unreasonably
withheld, conditioned or delayed).
  
(c)Cooperation. Subject to the other provisions of this Section 5.01, Purchaser
and Sellers shall cooperate fully, and shall cause their respective Affiliates
to cooperate fully, as and to the extent reasonably requested by any Party, in
connection with the preparation and filing of Tax Returns and any Tax Contest or
other proceeding with respect to such Tax Returns. Such cooperation shall
include the retention as provided in Section 5.03 and (upon a Party’s reasonable
request) the provision of records and information which are reasonably relevant
to any such Tax Return, Tax Contest or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The requesting Party shall
reimburse the cooperating Parties for all reasonable costs and documented,
out-of-pocket expenses incurred by such cooperating Parties.


(d)Transfer Taxes. Purchaser shall file all Tax Returns required to be filed in
respect of Transfer Taxes imposed on or with respect to the transactions
contemplated by this Agreement, Purchaser, on the one hand, and Sellers, on the
other hand, shall each be liable for and shall pay fifty percent (50%) of all
such Transfer Taxes. Purchaser shall indemnify, defend and hold harmless Sellers
and their respective Affiliates from and against any and all liability for the
payment of fifty percent (50%) of such Transfer Taxes and the filing of such Tax
Returns. Sellers shall jointly and severally indemnify, defend and hold harmless
Purchaser and its Affiliates from and against any and all liability for the
payment of fifty percent (50%) of such Transfer Taxes.


(e)Purchase Price Allocation. Not later than thirty (30) Business Days after the
Closing Date, Sellers shall prepare and deliver to Purchaser an allocation
schedule setting forth Sellers’

16

--------------------------------------------------------------------------------



determination of the allocation of the sum of the Purchase Price and assumed (or
deemed assumed) obligations to the extent properly taken into account under the
Code among the assets of the Cardinal Companies that complies with Section 1060
of the Code and the Treasury regulations promulgated thereunder (the
“Allocation”). Sellers and Purchaser shall work in good faith to resolve any
disputes relating to the Allocation within 30 days. If Sellers and Purchaser are
unable to resolve any such dispute, such dispute shall be resolved promptly by
the a nationally recognized independent accounting firm to be mutually selected
by Sellers, on the one hand, and Purchaser, on the other hand, the costs of
which shall be borne fifty percent (50%) by the Sellers, on the one hand, and
fifty percent (50%) by Purchaser, on the other hand. Sellers and Purchaser shall
use commercially reasonable efforts to update the Allocation in a manner
consistent with Section 1060 of the Code following any adjustment to the
allocable Purchase Price or any other amounts constituting consideration for
federal Income Tax purposes pursuant to this Agreement. Sellers and Purchaser
shall, and shall cause their Affiliates to, report consistently with the
Allocation in all Tax Returns, and none of the Parties shall take any position
in any Tax Return that is inconsistent with the Allocation, as adjusted, in each
case, unless required to do so by a final determination as defined in Section
1313 of the Code or with the consent of the other Parties, which shall not be
unreasonably withheld, conditioned or delayed. Each of the Sellers and Purchaser
agrees to promptly advise each other regarding the existence of any Tax audit,
controversy or litigation related to the Allocation; provided, that nothing in
this Section 5.01(f) shall require any of the Parties to litigate before any
court or challenge any proposed deficiency or adjustment by any Taxing Authority
challenging the Allocation; provided, further, that, after consultation with the
party (or parties) adversely affected by any Taxing Authority allocation (or
proposed allocation), the other party (or parties) hereto may file such
protective claims or Tax Returns as may be reasonably required to protect its
(or their) interests.


(f)Withholding. Purchaser shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement such amounts as it is
required to deduct and withhold with respect to the making of such payment under
the Code, or any provision of state, local or foreign Tax Law. If Purchaser
determines that any deduction or withholding is required in respect of a payment
pursuant to this Agreement, Purchaser shall provide notice to Sellers no less
than fifteen (15) days prior to the date on which such payment is to be made,
with a written explanation substantiating the requirement to withhold, provided
however that if Sellers fail to deliver the certifications contemplated by
Section 2.04(a)(i) then Purchaser shall not be required to provide any such
notice or written explanation with respect to amounts required to be withheld
pursuant to Section 1445 of the Code as a result of such failure. Purchaser
shall promptly remit all withheld amounts to the applicable Taxing Authority in
accordance with applicable Law. Any amounts that are so deducted and withheld
shall be treated for all purposes of this Agreement as having been paid to
Seller or Sellers in respect of which the deduction and withholding was made.


(g)Tax Liability and Indemnity. After the Closing, the Sellers shall be
responsible for, and shall, severally and not jointly, indemnify Purchaser and
hold it harmless from and against: (i) all Taxes of any Seller related to the
Cardinal Companies for all Pre-Closing Periods, and (ii) with respect to any
taxable period which includes (but does not end on) the Closing Date (“Straddle
Period”), all Taxes of any Seller related to the Cardinal Companies attributable
to the portion of such Straddle Period that ends on and includes the Closing
Date. For purposes of this Section 5.01(g), in the case of any Taxes that are
imposed on a periodic basis and are payable for any Straddle Period, the portion
of such Tax which relates to the Pre-Closing Period (including, without
limitation, each Seller’s proportion share of such Tax) shall (i) in the case of
any Taxes other than Taxes based upon or related to income, gains or receipts
(including sales and use Tax), or employment or payroll Taxes, be deemed to be
the amount of such Tax for the entire Straddle Period multiplied by a fraction,
the numerator of which is the number of days in the Straddle Period ending on
the Closing Date and the denominator of which is the number of

17

--------------------------------------------------------------------------------



days in the entire Straddle Period, and (ii) in the case of any Tax based upon
or related to income, gains or receipts (including sales and use Tax), or
employment or payroll Taxes, be deemed equal to the amount which would be
payable if the Straddle Period ended on the Closing Date.


SECTION 5.02    Publicity. None of Sellers, Purchaser nor any of their
respective Affiliates shall make any public announcement or issue any public
communication (including announcements or communications to employees and
interviews with the media) regarding this Agreement or the transactions
contemplated hereby, or any matter related to the foregoing, without first
obtaining the prior consent of Sellers or Purchaser, as applicable (which
consent shall not be unreasonably withheld), except (a) if such announcement or
other communication is required by applicable Law or legal process (including
rules of any national securities exchange), in which case Sellers or Purchaser,
as applicable, shall, to the extent permitted by applicable Law or legal process
(including rules of any national securities exchange), use commercially
reasonable efforts to provide such announcement or communication to Sellers or
Purchaser, as applicable, as soon as reasonably practicable (and in any event
prior to any such announcement or communication) and shall consider in good
faith any comments received from Sellers or Purchaser, as applicable, with
respect to such announcement or issuance, and (b) that, for the avoidance of
doubt, either Party and their respective Affiliates may, without the prior
consent of the other Party, issue any non-public release or statement or
otherwise disclose information with respect to this Agreement, other transaction
documents or the transactions (including the Purchase Price and other terms of
the Agreement or other transaction documents) to any of its or their respective
Affiliates, representatives, lenders and current and potential investors, in
each case which are subject to contractual confidentiality obligations with
respect to the information disclosed to them (whether pursuant to such release
or statement or otherwise).


SECTION 5.03    Post-Closing Books and Records.
  
(a)As of the Closing, Sellers and their Affiliates shall be entitled to retain
copies (at Sellers’ sole cost and expense) of any such books, records and other
documents which pertain solely to the ownership or operation of the Cardinal
Companies to the extent that such books, records or other documents are
reasonably required by Sellers or their Affiliates in connection with the
preparation of any Seller’s Tax Returns or with any audit thereof or otherwise
required to be retained by Law or applicable regulatory authority. Each of
Sellers and their Affiliates shall, and shall cause their respective Affiliates,
counsel, accountants and other advisors and representatives to, subject to
Section 5.02, maintain in confidence, and not disclose, or use, except for the
purposes set forth in the immediately preceding sentence, any such retained
books, records and other documents, and any other written, oral or other
information relating to the Cardinal Companies obtained by virtue of Sellers’
investment in the Cardinal Companies (the “Sellers’ Confidential Information”).
The foregoing shall not prohibit Sellers’ or any of their Affiliate’s disclosure
of such Sellers’ Confidential Information to the extent required by Law or
applicable regulatory authority, in which case Sellers or their Affiliates, as
applicable, shall, to the extent permitted by applicable Law or applicable
regulatory authority, use commercially reasonable efforts to provide notice of
such required disclosure to Purchaser as soon as reasonably practicable (and in
any event prior to any such required disclosure). Furthermore, Purchaser
acknowledges that in the ordinary course of Sellers’ and their respective
Affiliates’ businesses, Sellers and such Affiliates may pursue, acquire, manage
and serve on the boards of companies that may be potential competitors to the
Cardinal Companies and, without limiting the obligations under this Section
5.03(a), this Section 5.03(a) shall not prohibit or restrict such activities.
 
(b)Purchaser shall cause the Cardinal Companies to, retain, for at least seven
(7) years after the Closing Date, all books, records and other documents
pertaining to the Cardinal Companies’ businesses that relate to the period prior
to the Closing Date, except for Tax Returns and supporting

18

--------------------------------------------------------------------------------



documentation relating to the Cardinal Companies’ businesses or the Cardinal
Companies’ assets which shall be retained until sixty (60) days after the date
required by applicable Law, and, subject to Sellers’ obligation to refrain from
disclosing or making available any proprietary information, any written or oral
communications that are subject to the attorney client privilege and any
documents that are covered by the work product doctrine, to make the same
available after the Closing Date for inspection and copying by Sellers (at
Sellers’ sole cost and expense) during regular business hours and at times and
dates mutually acceptable to the Parties without significant disruption to the
Cardinal Companies’ businesses and upon reasonable request and upon reasonable
advance notice. At and after the expiration of such period, if Sellers or any of
their Affiliates have previously requested in writing that such books and
records be preserved, Purchaser shall cause the Cardinal Companies to either
preserve such books and records for such reasonable period as may be requested
by Sellers or transfer such books and records to Sellers or their designated
Affiliates, in each case at Sellers’ sole cost and expense.


SECTION 5.04    Expenses. Except as otherwise provided in this Agreement,
whether or not the Closing takes place, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such costs and expenses, including any fees,
expenses or other payments incurred or owed by a Party to any brokers, financial
or legal advisors or comparable other persons retained or employed by such Party
in connection with the transactions contemplated by this Agreement.


SECTION 5.05    Further Actions.


(a)Subject to the terms and conditions of this Agreement, each Party agrees to
use reasonable best efforts (except where a different efforts standard is
specifically contemplated by this Agreement, in which case such different
standard shall apply) to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to consummate and
make effective the transactions contemplated by this Agreement in an expeditious
manner.


(b)The Parties will use their respective reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable to obtain the Required Consents, any approvals of
parties to Contracts with the Cardinal Companies, and any Filings or Consents
with or from any Governmental Entity, including by (i) preparing and filing as
soon as practicable all such Filings or Consents with or from any Governmental
Entity or other Person that are required to be filed or obtained in order to
consummate the transactions contemplated hereby, (ii) assuring that all such
Filings are in material compliance with the requirements of applicable
regulatory laws, (iii) making available to the other party such information as
the other party may reasonably request in order to complete the Filings or to
respond to information requests by any relevant Governmental Entity, (iv)
subject to applicable legal limitations and the instructions of any Governmental
Entity, keeping each other apprised of the status of matters relating to the
completion of the transactions contemplated thereby, including but not limited
to promptly furnishing the other with copies of notices or other communications,
filings or correspondence between the Parties, or any of their respective
subsidiaries, and any Governmental Entity (or members of their respective
staffs) with respect to the transactions, (v) responding to and complying with,
as promptly as reasonably practicable, any request for information or
documentary material regarding the transactions from any relevant Governmental
Entity, (vi) ensuring the prompt expiration or termination of any applicable
waiting period and clearance or approval by any relevant Governmental Entity,
including defense against, and the resolution of, any objections or challenges,
in court or otherwise, by any relevant Governmental Entity preventing
consummation of the transactions, (vii) taking all actions necessary to cause
all conditions set forth in Article 7 to be satisfied as soon as practicable,
(viii) executing and delivering any additional instruments necessary to fully
carry

19

--------------------------------------------------------------------------------



out the purposes of this Agreement and (ix) taking, or causing to be taken, all
other actions and do, or cause to be done, all other things advisable to
consummate and make effective the transactions contemplated hereby. Prior to
communicating any information to any Governmental Entity (or members of their
respective staffs) in oral or written form, each party shall permit counsel for
the other party a reasonable opportunity to review and provide comments thereon,
and consider in good faith the views of the other party in connection with, any
proposed communication to any Governmental Entity (or members of their
respective staffs) to the extent permitted by Law. Purchaser agrees not to
participate in any meeting or discussion, either in person or by telephone, with
any Governmental Entity in connection with the proposed transaction unless it
consults with the other party in advance and, to the extent not prohibited by
such Governmental Entity or by Law, gives the other party the opportunity to
attend and participate where appropriate and advisable under the circumstances.


(c)Each Party shall (i) promptly inform the other Party of any material
communication made to, or received by such Party from, any Governmental Entity
regarding any of the transactions contemplated hereby, (ii) respond as promptly
as reasonably practicable to any inquiries or requests for additional
information and documentary material received from any Governmental Entity and
(iii) except as required by applicable Law, not enter into any agreement with
any Governmental Entity agreeing not to consummate the transactions contemplated
by this Agreement.


(d)Subject to the compliance of the Parties with Section 5.05(b), Purchaser, on
the one hand, and Sellers, on the other hand, shall not have any liability
whatsoever to the other Party arising out of or relating to the failure to
obtain any Consents or make any Filings, or because of the termination of, or
default under, any Contract, in each case to the extent such Consents, Filings
or Contracts are listed on Section 3.03 of the Seller Disclosure Schedule or
Section 4.03 of the Purchaser Disclosure Schedule.


(e)Purchaser and Sellers shall take all actions pursuant to the Company LLC
Agreement, whether pursuant to Section 10.10(a)(i), Section 10.10(a)(ii),
Section 10.10(c)(i) or Section 10.16 of the Company LLC Agreement or any other
section of the Company LLC Agreement, required in order to permit the
consummation of the transactions contemplated by this Agreement and to remove
the Sellers as members of the Company. Purchaser and Sellers acknowledge and
agree that the consummation of the Interest Purchase will result in the
application of “Tag-Along Rights” (as defined in the Company LLC Agreement) for
each Category B Member (as defined in the Company LLC Agreement) and that a
notice substantially in the form attached hereto as Exhibit D shall be provided
by Sellers to each Category B Member in accordance with Section 10.16 of the
Company LLC Agreement promptly following the execution of this Agreement. In the
event that any Category B Member elects to exercise his, her or its Tag-Along
Rights, Purchaser shall purchase any Membership Interests (as defined in the
Company LLC Agreement) elected to be sold by such Category B Member as part of
the exercise of such Tag-Along Rights in the manner described in the notice
attached hereto as Exhibit D; provided, however, Purchaser shall not be required
to purchase any Membership Interests of such Category B Member in excess of such
Category B Member’s Category B Pro Rata Share.


SECTION 5.06    Post-Closing Cooperation. After Closing, upon prior reasonable
written request, each Party shall use commercially reasonable efforts to
cooperate with each other in furnishing records, information, oral or written
testimony, oral or written attestations and certifications, and other assistance
in connection with transition matters and any inquiries or proceedings involving
the Cardinal Companies, but excluding any proceedings arising from disputes
among the Parties. Each such requesting Party shall reimburse such cooperating
Party for any reasonable out-of-pocket expenses paid or incurred by such
cooperating Party as a result of any such requested cooperation.



20

--------------------------------------------------------------------------------



SECTION 5.07    No Solicitation; Alternative Transactions. From the date hereof
until the earlier of (a) the termination of this Agreement pursuant to Article 9
and (b) the Closing Date, the Sellers shall not, and the Sellers shall cause
their Affiliates and Representatives not to, directly or indirectly, encourage,
solicit, participate in or initiate discussions or negotiations with, or provide
any information to, any Person or group (other than any Party or any Affiliate,
associate or designee of any Party) concerning any proposal in each case
relating to the sale or transfer of all or any substantial part of the assets,
business or equity of any Seller or the Cardinal Companies (whether through
sale, merger or otherwise), including, without limitation for the sale of the
Interests held by the Sellers, other than providing information in connection
the transaction contemplated hereby in accordance with the terms hereof, and
each Seller and its Affiliates will immediately cease any such activities
commenced prior to the date hereof and direct its Representatives to similarly
cease and refrain from such activities.


SECTION 5.08    Director and Officer Indemnification.
  
(a)Purchaser shall cause each Cardinal Company to honor and provide for a period
of not less than six (6) years from the Closing Date, provisions in its
Organizational Documents concerning the indemnification and exculpation
(including relating to expense advancement) of such Cardinal Company’s former
and current (as at the Effective Time) officers, directors, employees, and
agents that are no less favorable to those Persons than the provisions of the
Organizational Documents of such Cardinal Company, in each case, as in effect
immediately prior to the Effective Time. Purchaser shall assume, and be jointly
and severally liable for, and shall cause each Cardinal Company to honor, each
of the covenants in this Section 5.08.


(b)Effective as of Closing, (i) Purchaser shall cause the Company to purchase
(at Sellers’ cost) and maintain in effect for a period of not less than six (6)
years from the Closing Date, a “tail” policy to the current directors’ and
officers’ liability insurance covering those Persons who are currently covered
by any Cardinal Company’s directors’ and officers’ liability insurance policies
on terms not less favorable than the terms of such current insurance coverage
with respect to matters existing or occurring at or prior to the Closing Date
and (ii) if any Claim is asserted or made within such six (6)-year period, any
insurance required to be maintained under this Section 5.08 shall be continued
in respect of such Claim until the final disposition thereof.


(c)Notwithstanding anything contained in this Agreement to the contrary, this
Section 5.08 shall survive the consummation of the Interest Purchase
indefinitely and shall be binding, jointly and severally, on all successors and
assigns of the Company. In the event that the Company or any of its successors
or assigns consolidates with or merges into any other Person and shall not be
the continuing or surviving entity of such consolidation or merger or transfers
or conveys all or substantially all of its properties and assets to any Person,
then, and in each such case, proper provision shall be made so that the
successors and assigns of the Company shall succeed to the obligations set forth
in this Section 5.08.


SECTION 5.09    Casualty Loss. If (a) physical damage to, or destruction of, the
property of any Cardinal Company occurs between the date of this Agreement and
Closing (each such event, a “Casualty Loss”), or (b) a condemnation or taking
under any right of eminent domain of the property of any Cardinal Company occurs
between the date of this Agreement and Closing (each such event, a “Taking”),
and (i) with respect to all such Casualty Losses, if the aggregate costs to
restore, repair or replace any such property subject to such Casualty Losses to
a condition reasonably comparable to its prior condition, less any insurance
proceeds received, or reasonably expected to be received, by any Cardinal
Company or its Affiliates with respect to such Casualty Losses, and (ii) with
respect to all such Takings, the value of the property subject to such Takings,
less any condemnation awards received by any Cardinal Company or its Affiliates
with

21

--------------------------------------------------------------------------------



respect to such Takings, exceeds, in the aggregate between all such Casualty
Losses and all such Takings, $25,000,000, Purchaser may, by notice to Sellers,
terminate this Agreement. If Purchaser exercises its option to terminate this
Agreement pursuant to this Section 5.09, this Agreement will be void and have no
further effect, the provisions of Section 9.02 will apply, and no Party will
have any further right or duty to or claim against the other Party, except as
expressly provided otherwise in this Agreement. If Purchaser does not exercise
its option to terminate this Agreement pursuant to this Section 5.09, then: (a)
no Party’s rights or obligations shall be affected in any way; (b) there will
not be deemed a breach of representation or warranty by Sellers as a result of
such Casualty Loss or Taking; (c) there will be no change to the Purchase Price
in respect of the Casualty Loss or Taking; and (d) to the extent Sellers
maintain any insurance or are a named insured or additional insured under any
insurance maintained by the operator of the Cardinal Companies in respect of the
Casualty Loss, Sellers shall assign such benefit to Purchaser or otherwise
assign to Purchaser all insurance proceeds payable as a result of such Casualty
Loss.


ARTICLE 6


Conditions to Closing


SECTION 6.01    Conditions to Each Party’s Obligations. The obligation of each
Party to consummate the Closing is subject to the satisfaction (or waiver by
such Party) on or prior to the Closing of each of the following conditions:


(a)All of the Required Consents shall have been made, given or obtained and
shall be in full force and effect.


(b)No injunction or other legal prohibition of any Governmental Entity or other
Law preventing the Interest Purchase shall be in effect; provided, that the
Party asserting this condition shall have complied with its obligations under
Section 5.05.


SECTION 6.02    Conditions to Obligation of Purchaser. The obligation of
Purchaser to consummate the Closing is subject to the satisfaction (or waiver by
Purchaser) on or prior to the Closing Date of each of the following additional
conditions:


(a)Sellers shall have performed and satisfied in all material respects each of
their agreements and obligations set forth in this Agreement required to be
performed and satisfied by it at or prior to the Closing.


(b)The representations and warranties of Sellers contained in this Agreement
shall be true and correct in all material respects as of the date hereof and as
of the Closing Date as though made on the Closing Date (and shall be true and
correct in all respects in the case of representations and warranties qualified
by materiality or Seller Material Adverse Effect), except to the extent such
representations and warranties expressly relate to an earlier date (in which
case they shall be true and correct in all material respects as of such earlier
date) (and in all respects in the case of representations and warranties
qualified by materiality or Seller Material Adverse Effect).


(c)The Sellers shall have delivered to Purchaser a certificate, dated as of the
Closing Date, executed on behalf of each Seller by an authorized executive
officer thereof, certifying that the conditions specified in Section 6.02(a) and
Section 6.02(b) hereto have been fulfilled.



22

--------------------------------------------------------------------------------



(d)Sellers shall have delivered resignation letters executed by each of the
Persons set forth on Section 6.02(d) of the Seller Disclosure Schedule,
confirming such Person’s resignation from his or her position as a director,
manager and/or officer (and/or any other similar position) of the Cardinal
Companies.


SECTION 6.03    Conditions to Obligation of the Sellers. The obligation of the
Sellers to consummate the Closing is subject to the satisfaction (or waiver by
the Sellers) on or prior to the Closing Date of each of the following additional
conditions:


(a)Purchaser shall have performed and satisfied in all material respects each of
its agreements and obligations set forth in this Agreement required to be
performed and satisfied by it at or prior to the Closing, including the receipt
by Sellers of all amounts required to be paid by Purchaser at the Closing under
Section 2.03.


(b)The representations and warranties of Purchaser contained in this Agreement
shall be true and correct in all material respects as of the date hereof and as
of the Closing Date as though made on the Closing Date (and shall be true and
correct in all respects in the case of representations and warranties qualified
by materiality or material adverse effect), except to the extent such
representations and warranties expressly relate to an earlier date (in which
case they shall be true and correct in all material respects as of such earlier
date) (and in all respects in the case of representations and warranties
qualified by materiality or material adverse effect).


(c)Purchaser shall have delivered to Sellers a certificate, dated as of the
Closing Date, executed on behalf of Purchaser by an authorized individual
thereof, certifying that the conditions specified in Section 6.03(a) and Section
6.03(b) hereto have been fulfilled.


SECTION 6.04    Frustration of Closing Conditions. Neither Purchaser nor Sellers
may rely on the failure of any condition set forth in this Article 6 to be
satisfied if such failure was caused by such Party’s failure to act in good
faith or to use its reasonable best efforts to cause the Closing to occur, as
required by Section 5.05.
ARTICLE 7


Survival and Disclaimers


SECTION 7.01    Survival of Certain Representations, Warranties and Other
Agreements. The representations, warranties, agreements and covenants in this
Agreement and any certificate delivered pursuant hereto by any Person shall
survive for a period of one year after the Closing Date, except that (a) the
representations set forth in Section 3.01, Section 3.02, Section 3.05, Section
3.08 (the “Seller Specified Representations”) shall survive for a period of
three years after the Closing Date and thereafter there will be no remedies
available to Purchaser with respect to any breach of such representations, other
than in the case of Fraud, (b) other than the covenants and agreements set forth
in Section 5.01(g), the covenants and agreements which by their terms are to be
performed after Closing shall survive until the date that is ninety (90) days
after the last date that a Party is required to take any action or refrain from
taking any action in accordance therewith and thereafter there will be no
remedies available to the Parties hereto with respect to any breach of such
covenants and (c) the covenants and agreements set forth in Section 5.01(g)
shall survive for a period of three years after the Closing Date and thereafter
there will be no remedies available to Purchaser with respect to any breach of
such covenants and agreements; provided, that any claim made or asserted by an
Indemnified Entity within the applicable survival period shall not thereafter be
barred by the expiration

23

--------------------------------------------------------------------------------



of the relevant representation or warranty and such claims shall continue to
survive until such claim is finally resolved and all obligations with respect
thereto are fully satisfied.


SECTION 7.02    Disclaimers; Release.


(a)Purchaser acknowledges and agrees that (a) except for those EXPRESS
representations and warranties contained in this Agreement (as modified by the
Seller Disclosure Schedule), (i) THE CARDINAL COMPANIES AND SELLERS’ INTERESTS
IN THE INTERESTS ARE BEING TRANSFERRED “AS IS, WHERE IS, WITH ALL FAULTS,” and
(ii) none of the Sellers nor any other Person on their behalf, makes any other
representation or warranty, express or implied, AS TO THE CONDITION, VALUE OR
QUALITY OF THE CARDINAL COMPANIES OR THE INTERESTS OR THE PROSPECTS (FINANCIAL
OR OTHERWISE), RISKS AND OTHER INCIDENTS OF THE CARDINAL COMPANIES AND THEIR
ASSETS OR with respect to Sellers or the transactions contemplated hereby, and
Sellers disclaim any other representations or warranties, whether made by
Sellers, the Cardinal Companies or any of their respective Affiliates or
Representatives; and (b) without limiting the generality of the foregoing,
neither Sellers, nor any of their Affiliates, Representatives, agents or
advisors has made any representation or warranty with respect to any projections
and other forecasts and plans regarding the Cardinal Companies, including
projected financial statements, cash flow items and other data of the Cardinal
Companies and certain business plan information of the Cardinal Companies.


(b)Except for the obligations of Sellers under this Agreement and other than in
the case of Fraud, for and in consideration of the Interests, effective as of
the Closing, Purchaser shall and shall cause its Affiliates (including the
Cardinal Companies) to absolutely and unconditionally release, acquit and
forever discharge Sellers and their respective Affiliates, each of their present
and former officers, directors, managers, employees and agents and each of their
respective heirs, executors, administrators, successors and assigns, from any
and all costs, expenses, damages, debts, or any other obligations, liabilities
and claims whatsoever, whether known or unknown, both in law and in equity, in
each case to the extent arising out of or resulting from the ownership and/or
operation of the Cardinal Companies, or the assets, business, operations,
conduct, services, products and/or employees (including former employees) of any
of the the Cardinal Companies (and any predecessors), whether related to any
period of time before or after the Closing Date, including liabilities pursuant
to the Company LLC Agreement.


SECTION 7.03    Certain Limitations. Notwithstanding anything in this Agreement
to the contrary, other than in the case of Fraud:


(a)no Representative, Affiliate of, or direct or indirect equity owner in,
Sellers shall have any personal liability to Purchaser or any other Person as a
result of the breach of any representation, warranty, covenant, agreement or
obligation of Sellers in this Agreement, and no Representative, Affiliate of, or
direct or indirect equity owner in, Purchaser shall have any personal liability
to Sellers or any other Person as a result of the breach of any representation,
warranty, covenant, agreement or obligation of Purchaser in this Agreement; and


(b)no Party shall be liable for special, punitive, exemplary, incidental,
consequential or indirect damages, lost profits or losses calculated by
reference to any multiple of earnings or earnings before interest, tax,
depreciation or amortization (or any other valuation methodology), whether based
on contract, tort, strict liability, other Law or otherwise and whether or not
arising from the other Party’s sole, joint or concurrent negligence, strict
liability or other fault for any matter relating to this Agreement

24

--------------------------------------------------------------------------------



and the transactions contemplated hereby; provided, however, that the foregoing
shall not apply to third-party claims for which any Party is obligated to
indemnify another Party hereunder.


ARTICLE 8


Indemnification


SECTION 8.01    Indemnification by Sellers.


(a)From and after the Closing, subject to the other provisions of this
Article 8, the Sellers agree, on a several and not joint basis in accordance
with the percentage of the Purchase Price paid to each Seller, as the case may
be, to indemnify Purchaser and its officers, directors, employees and Affiliates
(excluding the Cardinal Companies) (collectively, the “Indemnified Purchaser
Entities”) and to hold each of them harmless from and against, any and all
Indemnifiable Losses suffered, paid or incurred by such Indemnified Purchaser
Entity and caused by any (i)  breach of any of the representations and
warranties made by Sellers in Article 3 (provided, that no Seller shall be
responsible for the breach by any other Seller of any of the representations and
warranties made by Sellers in Article 3) or (ii) breach of any of the covenants
or agreements of Sellers contained in this Agreement which by their terms are to
be performed after Closing (provided, that no Seller shall be responsible for
the breach by any other Seller of any covenant or agreement of such other
Seller).


(b)Notwithstanding anything to the contrary contained in this Section 8.01, the
Indemnified Purchaser Entities shall be entitled to indemnification if such
claims are made on or before the expiration of the survival period pursuant to
Section 7.01 for the applicable representation, warranty, covenant or agreement.


(c)Notwithstanding anything to the contrary contained in this Agreement, in no
event shall the Indemnified Purchaser Entities be entitled to aggregate
Indemnifiable Losses in excess of the Purchase Price (the “Cap”); provided,
however, that no Seller shall be liable for aggregate Indemnifiable Losses in
excess of such Seller’s portion of the Purchase Price as set forth in, and
determined in accordance with, Section 2.02; provided, further, that the
foregoing shall not apply to Indemnifiable Losses based on Fraud.


(d)This Section 8.01 is subject to the limitations set forth in Section 7.03(b).


SECTION 8.02    Indemnification by Purchaser.
  
(a)From and after the Closing Date, subject to the other provisions of this
Article 8, Purchaser agrees to indemnify Sellers and their respective officers,
directors, employees and Affiliates (collectively, the “Indemnified Seller
Entities”) and to hold each of them harmless from and against, any and all
Indemnifiable Losses suffered, paid or incurred by any such Indemnified Seller
Entity and caused by any breach of (i) any of the representations and warranties
made by Purchaser in Article 4 or (ii) any of the covenants or agreements of
Purchaser contained in this Agreement which by their terms are to be performed
after Closing.


(b)Notwithstanding anything to the contrary contained in this Agreement, in no
event shall the Indemnified Seller Entities be entitled to aggregate
Indemnifiable Losses in excess of the Cap; provided, however, that the Cap shall
not apply to Indemnifiable Losses based on Fraud.



25

--------------------------------------------------------------------------------



(c)This Section 8.02 is subject to the limitations set forth in Section 7.03(b).


SECTION 8.03    Indemnification Procedures.


(a)If an Indemnified Purchaser Entity or an Indemnified Seller Entity (each, an
“Indemnified Entity”) believes that a Claim or other circumstance exists that
has given or may reasonably be expected to give rise to a right of
indemnification under this Article 8 (whether or not the amount of Indemnifiable
Losses relating thereto is then quantifiable), such Indemnified Entity shall
assert its claim for indemnification by giving written notice thereof (a “Claim
Notice”) to the party from which indemnification is sought (the “Indemnifying
Entity”) (i) if the event or occurrence giving rise to such claim for
indemnification is, or relates to, a Claim brought by a Person not a Party or
affiliated with any such Party (a “Third Party”) (such Claim by a Third Party, a
“Third Party Claim”), within ten (10) Business Days following receipt of notice
of such Third Party Claim by such Indemnified Entity, or (ii) if the event or
occurrence giving rise to such claim for indemnification is not, or does not
relate to, a Third Party Claim, as promptly as practicable after the discovery
by the Indemnified Entity of the circumstances giving rise to such claim for
indemnity; provided, that in each case in clauses (i) and (ii), that the failure
to notify or delay in notifying the Indemnifying Entity, as the case may be,
will not relieve the Indemnifying Entity of its obligations pursuant to this
Article 8, except to the extent that such Indemnifying Entity has suffered
actual and material prejudice as a result thereof. Each Claim Notice shall
describe the Claim and the basis of the Indemnified Entity’s claim for
indemnification in reasonable detail.
 
(b)Upon receipt by an Indemnifying Entity of a Claim Notice in respect of a
Third Party Claim, then, except as hereinafter provided, the Indemnifying Entity
shall be entitled to assume and have sole control over the defense of such Third
Party Claim at its sole cost and expense and with its own counsel (such counsel
to be reasonably acceptable to the Indemnified Entity) if it gives notice of its
intention to do so to the Indemnified Entity within thirty (30) days of the
receipt of the Claim Notice from the Indemnified Entity; provided, however, that
any Indemnified Entity is hereby authorized prior to and during such 30-day
period to file any motion, answer or other pleading that it deems necessary or
appropriate to protect its interests of those of the Indemnifying Entity and not
prejudicial to the defense of such Third Party Claim. If the Indemnifying Entity
elects to assume and have sole control over the defense of such Third Party
Claim in accordance herewith, (i) the Indemnified Entity shall be entitled to
participate in such defense with counsel reasonably acceptable to the
Indemnifying Entity, at such Indemnified Entity’s sole cost and expense and (ii)
subject to Section 8.03(d) below, the Indemnifying Entity shall control the
course of and make all decisions concerning any such Third Party Claim and
expeditiously negotiate a settlement or compromise of such Third Party Claim.
Notwithstanding the foregoing, the Indemnifying Entity shall not be entitled to
assume and have control over the defense of the Indemnified Entity if (A) the
Indemnified Entity is advised by its counsel in writing that a conflict of
interest under applicable standards of professional conduct is reasonably likely
to exist that precludes effective joint representation, (B) if such Third Party
Claim arises in connection with a criminal proceeding, indictment or
investigation to which the Indemnified Entity may become a subject thereof, (D)
a court in which the Third Party Claim is pending determines that a conflict of
interest exists such that the Indemnifying Entity’s counsel is prohibited by the
court from representing the Indemnified Entity with respect to such Third Party
Claim, (E) the Indemnified Entity and the Indemnifying Entity are or become
adverse parties in the Third Party Claim, (F) such Third Party Claim seeks an
injunction or equitable relief against the Indemnified Entity, or (G) the
Indemnifying Entity and/or its counsel fails to actively and diligently conduct
such defense of the Indemnified Entity after notice and reasonable opportunity
to cure. If the Indemnifying Entity does not assume the defense of the Third
Party Claim with the 30-day time period set forth above in accordance with this
Section 8.03(b), the Indemnifying Entity shall be deemed to have waived it
rights to later assume defense of such Third Party Claim.

26

--------------------------------------------------------------------------------





(c)If, within thirty (30) days of receipt from an Indemnified Entity of any
Claim Notice with respect to a Third Party Claim, the Indemnifying Entity
(i) advises such Indemnified Entity in writing that the Indemnifying Entity
shall not elect to defend, settle or compromise such Third Party Claim, (ii) is
not entitled to assume and control the defense of such Third Party Claim as
provided above or (iii) fails to make such an election in writing, or until the
Indemnifying Entity assumes such defense, then such Indemnified Entity may, at
its option, and at the cost and for the account of the Indemnifying Entity, and
subject to Section 8.03(d) below, defend, settle or otherwise compromise or pay
such Third Party Claim. In such case, the Indemnified Entity shall have the
right with respect to any Third Party Claim for which it is assuming the defense
to choose counsel and make decisions regarding any such Third Party Claim;
provided, that the Indemnified Entity shall be entitled to participate in such
defense, with counsel reasonably acceptable to the Indemnified Entity, at such
Indemnifying Entity’s sole cost and expense.


(d)No Third Party Claim shall be made the subject of a consent decree or
otherwise settled or compromised by the Indemnifying Entity or the Indemnified
Entity, as applicable, without the prior written consent of the Indemnified
Entity or the Indemnifying Entity, as applicable, which consent shall not be
unreasonably withheld, conditioned or delayed. Whether or not the Indemnifying
Entity has assumed the defense of any Third Party Claim, such Indemnifying
Entity will not be obligated to indemnify the Indemnified Entity hereunder for
any settlement entered into or any judgment that was consented to without the
Indemnifying Entity’s prior written consent (which consent may not be
unreasonably withheld, conditioned or delayed).


(e)Each Indemnified Entity shall, at the Indemnifying Entity’s expense, make
available to the Indemnifying Entity all information reasonably available to
such Indemnified Entity relating to such Third Party Claim, except as may be
prohibited by applicable Law; provided, however, that the Indemnified Entity
shall not be required to disclose to the Indemnifying Entity any documents or
correspondence covered by the attorney client privilege or the work product
doctrine, except pursuant to a joint defense agreement. To the extent that any
documents or correspondence are covered by the attorney client privilege or the
work product doctrine, the Indemnified Entity shall notify the Indemnifying
Entity if the Indemnified Entity seeks to protect such privilege with respect to
third parties. The Indemnified Entity shall disclose to the Indemnifying Entity
the non-privileged contents of any such documents or correspondence. If
requested by the Indemnifying Entity, the Indemnified Entity and the
Indemnifying Entity shall negotiate in good faith a joint defense agreement with
respect to the matter that is the subject of the privileged communication or
work product. In addition, the Parties shall render to each other such
assistance as may reasonably be requested in order to ensure the proper and
adequate defense of any such Third Party Claim. The Party in charge of the
defense shall keep the other Parties fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.
 
(f)If the event or occurrence giving rise to such claim for indemnification is
not, or does not relate to, a Third Party Claim, the Indemnifying Entity will
have a period of thirty (30) days following receipt of a Claim Notice from the
Indemnified Entity to respond to such claim for indemnification. If the
Indemnifying Entity does not so respond within such thirty (30) day period, the
Indemnifying Entity will be deemed to have rejected such claim for
indemnification, in which event the Indemnified Entity will be free to pursue
such remedies as may be available to the Indemnified Entity under this Article
8.


SECTION 8.04    Indemnification Generally.
  
(a)The amount which the Indemnifying Entity is or may be required to pay to any
Indemnified Entity pursuant to this Article 8 shall be reduced (retroactively,
if necessary) by any insurance

27

--------------------------------------------------------------------------------



proceeds, Tax benefits actually received in the year in which the relevant
indemnification payment is made or in a prior year or other amounts actually
received by or on behalf of such Indemnified Entity related to the related
Indemnifiable Losses. If an Indemnified Entity shall have received the payment
required by this Agreement from the Indemnifying Entity in respect of
Indemnifiable Losses and shall subsequently receive insurance proceeds or other
amounts in respect of such Indemnifiable Losses, then such Indemnified Entity
shall promptly repay to the Indemnifying Entity a sum equal to the amount of
such insurance proceeds or other amounts actually received; provided, that the
amount to be repaid by the Indemnified Entity pursuant to the foregoing shall
not exceed the payment received from the Indemnifying Entity in respect of
Indemnifiable Losses.


(b)The indemnification provided in this Article 8, subject to the limitations
set forth in Article 7 and this Article 8, shall be the exclusive post-Closing
remedy available to any Party with respect to any breach of any representation,
warranty, covenant or agreement in this Agreement, or otherwise in respect of
the transactions contemplated by this Agreement, except in the case of Fraud.


(c)To the extent permitted by Law, any indemnity payment under this Agreement
shall be treated as an adjustment to the Purchase Price for Tax purposes.


SECTION 8.05    Express Negligence; Limitations on Defense to Certain Claims.


(a)THE FOREGOING INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES
IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY
EXPRESS NEGLIGENCE RULE, DOCTRINE RELATING TO INDEMNIFICATION FOR STRICT
LIABILITY OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT
INDEMNITIES BECAUSE OF THE NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR
PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF ANY OF THE INDEMNIFIED PERSONS.


(b)TO THE EXTENT THAT AN INDEMNIFIED PURCHASER ENTITY MAKES ANY CLAIMS AGAINST
THE SELLERS UNDER THE PROVISIONS OF THIS ARTICLE 8, THE SELLERS MAY NOT ASSERT
AND HEREBY EXPRESSLY WAIVE AS A DEFENSE, COUNTERCLAIM, OR OTHERWISE THAT
PURCHASER HAS BEEN NEGLIGENT IN CONDUCTING ITS DUE DILIGENCE RELATING TO ANY
ASPECT OF SELLERS, THE CARDINAL COMPANIES AND THE BUSINESS OR THE ASSETS
THEREOF. THE RIGHT TO INDEMNIFICATION IN ACCORDANCE WITH THE PROVISIONS OF THIS
ARTICLE 8 WILL NOT BE AFFECTED BY ANY INVESTIGATION CONDUCTED WITH RESPECT TO,
OR ANY KNOWLEDGE ACQUIRED (OR CAPABLE OF BEING ACQUIRED) AT ANY TIME, WHETHER
BEFORE OR AFTER THE CLOSING DATE, WITH RESPECT TO THE ACCURACY OR INACCURACY OF
OR COMPLIANCE WITH, ANY REPRESENTATION, WARRANTY, COVENANT OR OBLIGATION SET
FORTH IN THIS AGREEMENT OR ANY CERTIFICATE OR OTHER DOCUMENT OR INSTRUMENT
DELIVERED BY OR ON BEHALF OF SELLERS PURSUANT TO THIS AGREEMENT.


(c)THE OBLIGATIONS OF THE SELLERS HEREUNDER ARE NOT CONTINGENT UPON THE
ASSERTION OF A CLAIM, DIRECTIVE, ACTION, OR PROCEEDING BY A GOVERNMENTAL ENTITY
OR THIRD PARTY.

28

--------------------------------------------------------------------------------





ARTICLE 9


Termination


SECTION 9.01    Termination. This Agreement may be terminated:


(a)at any time prior to the Closing Date by mutual written agreement of
Purchaser and Sellers;


(b)by either Purchaser or Sellers if the Closing shall not have occurred on or
prior to one hundred and eighty (180) days after the date hereof (the “Outside
Date”); provided, that the right to terminate this Agreement under this Section
9.01(b) shall not be available to any Party whose failure to fulfill any
obligation under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or before such date;


(c)by either Purchaser or Sellers by giving written notice to the other Party if
any Governmental Entity shall have issued an order, decree or ruling or taken
any other action permanently restraining, enjoining or otherwise prohibiting the
consummation of any of the transactions contemplated by this Agreement, and such
order, decree, ruling or other Action shall not be subject to appeal or shall
have become final and nonappealable;


(d)by either Purchaser or Sellers by giving written notice to the other Party if
there has been a breach by such other Party of any representation, warranty or
covenant contained in this Agreement and, assuming Closing were to occur on the
day on which such written notice is provided pursuant to this Section 9.01(d),
such breach would result in the failure to satisfy one or more of the conditions
to Closing of the Party sending such notice (set forth in Section 6.02 or
Section 6.03, as applicable) and such breach, if of a character that is capable
of being cured, is not cured by the breaching Party within thirty (30) days of
its receipt of such written notice from the other Party; provided that
(i) Purchaser shall not be permitted to terminate this Agreement if Purchaser is
then in breach of this Agreement in a manner which would result in the failure
to satisfy one or more of the conditions to Closing of the Sellers set forth in
Section 6.03 and (ii) Sellers shall not be permitted to terminate this Agreement
if Sellers are then in breach of this Agreement in a manner which would result
in the failure to satisfy one or more of the conditions to Closing of Purchaser
set forth in Section 6.02; or


(e)by Purchaser pursuant to the provisions of Section 5.09.


SECTION 9.02    Effect of Termination.
  
(a)If this Agreement is terminated as permitted by Section 9.01(a) through (d),
such termination shall be without liability of any Party to the other Parties,
except liability for any breach of any representations, warranties, covenants or
other agreements under this Agreement prior to such termination.


(b)If this Agreement is terminated by either Party pursuant to Section 9.01,
written notice thereof shall forthwith be given to the other Party and the
transactions contemplated by this Agreement shall be terminated, without further
action by any Party.



29

--------------------------------------------------------------------------------



(c)If this Agreement is terminated, this Agreement shall become null and void
and of no further force and effect, except for the following provisions which
shall survive such termination: Section 5.02 (Publicity); Section 5.04
(Expenses); Section 9.01 (Termination); this Section 9.02 (Effect of
Termination) and Article 10 (Miscellaneous).


ARTICLE 10


Miscellaneous


SECTION 10.1    Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a .pdf document (with confirmation of transmission) if
sent prior to 8:00 p.m. in the place of receipt on a Business Day, and on the
next Business Day if sent after 8:00 p.m. in the place of receipt on a Business
Day or at any time on a date that is not a Business Day or (d) on the third
(3rd) day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 10.01).


(a)
if to Purchaser, to:

Martin Operating Partnership L.P.
4200 B Stone Road
Kilgore, Texas 75662
Attention: Chris Booth
Facsimile: (903) 988-7915
Email: Chris.Booth@martinmlp.com


and


Redbird Gas Storage LLC
4200 B Stone Road
Kilgore, Texas 75662
Attention: Chris Booth
Facsimile: (903) 988-7915
Email: Chris.Booth@martinmlp.com


with a copy to:
Locke Lord LLP
600 Travis, Suite 2800
Houston, Texas 77002
Attention: Kevin Peter
Facsimile: (713) 229-2666
Email: kpeter@lockelord.com


(b)
if to Sellers, to:

c/o Energy Capital Partners, LLC
51 John F. Kennedy Parkway, Suite 200

30

--------------------------------------------------------------------------------



Short Hills, NJ 07078
Attention: General Counsel
Facsimile:  (973) 671-6101


with a copy to:
Latham & Watkins LLP
885 Third Avenue, Suite 1000
New York, NY 10022
Attention:  David Kurzweil and Paul Kukish
Facsimile:  (212) 751-4864
Email:  david.kurzweil@lw.com; paul.kukish@lw.com


SECTION 10.02    Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is found to be invalid or unenforceable in any jurisdiction, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, to the extent valid or enforceable, such provision and (b) the remainder of
this Agreement and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.


SECTION 10.03    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which shall,
taken together, be considered one and the same agreement. Delivery of an
executed signature page of this Agreement by facsimile or other electronic image
scan transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.


SECTION 10.04    Amendments and Waivers. This Agreement may not be amended
except by an instrument in writing signed on behalf of Purchaser and Sellers.
Each Party may, by an instrument in writing signed on behalf of such Party,
waive compliance by any other Party with any term or provision of this Agreement
that such other Party was or is obligated to comply with or perform. No failure
or delay by any Party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. Except as otherwise provided herein, the rights
and remedies herein provided shall be cumulative and not exclusive of any rights
or remedies provided by law.


SECTION 10.05    Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof. Except as provided in Article 9, this Agreement is for
the sole benefit of the Parties and their permitted assigns and is not intended
to confer upon any other Person any rights or remedies hereunder.


SECTION 10.06    Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic Laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the Laws of any jurisdiction other than the State of Delaware.


SECTION 10.07    Specific Performance. The Parties agree that irreparable damage
for which monetary damages, even if available, may not be an adequate remedy,
may occur in the event that the

31

--------------------------------------------------------------------------------



provisions of this Agreement were not performed in accordance with its specific
terms and that any remedy at law for any breach of the provisions of this
Agreement may be inadequate. Accordingly, the Parties acknowledge and agree that
each Party shall be entitled to seek an injunction, specific performance or
other equitable relief to prevent breaches of this Agreement and to seek to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity.


SECTION 10.08    Consent to Jurisdiction; Waiver of Jury Trial. Each of the
Parties hereto irrevocably submits to the exclusive jurisdiction of the Delaware
Court of Chancery or any Federal court located in the State of Delaware, for the
purposes of any suit, action or other proceeding arising out of this Agreement
or any transaction contemplated hereby. Each of the Parties hereto further
agrees that service of any process, summons, notice or document by U.S.
certified mail to such Party’s respective address set forth in Section 11.01
shall be effective service of process for any action, suit or proceeding in
Delaware with respect to any matters to which it has submitted to jurisdiction
as set forth above in the immediately preceding sentence. Each of the Parties
hereto irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in (a) the Delaware Court of Chancery or (b)
any Federal court located in the State of Delaware, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


SECTION 10.09    Assignment. Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned by any of the Parties hereto without the
prior written consent of each of the other Parties. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the Parties and their respective successors and permitted
assigns. Any attempted assignment in violation of the terms of this Section
10.09 shall be null and void, ab initio.


SECTION 10.10    Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


SECTION 10.11    Schedules and Exhibits. Except as otherwise provided in this
Agreement, all Exhibits and Schedules referred to herein are intended to be and
hereby are made a part of this Agreement. Any disclosure in the Seller
Disclosure Schedule or Purchaser Disclosure Schedule corresponding to and
qualifying a specific numbered paragraph or section hereof shall be deemed to
correspond to and qualify any other numbered paragraph or section relating to
such Party; provided that the nature and the relevance of the disclosure is
reasonably apparent from the face and scope of such disclosure. Certain
information set forth in the Schedules is included solely for informational
purposes, is not an admission of liability with respect to the matters covered
by the information, and may not be required to be disclosed pursuant to this
Agreement. The specification of any dollar amount in the representations and
warranties contained in this Agreement or the inclusion of any specific item in
the Schedules is not intended to imply that such amounts (or higher or lower
amounts) are or are not material, and no Party shall use the fact of the setting
of such amounts or the fact of the inclusion of any such item in the Schedules
in any dispute or controversy between the parties as to whether any obligation,
item, or matter not described herein or included in a Schedule is or is not
material for purposes of this Agreement.


[SIGNATURE PAGES FOLLOW.]

32

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.


 
SELLERS
 
ENERGY CAPITAL PARTNERS I, LP


By: ENERGY CAPITAL PARTNERS GP I,
LLC, its General Partner


By:Energy Capital Partners, LLC
Its:Managing Member


By: /s/ Jeff Spinner
Name: Jeff Spinner
Title: Vice President
 
ENERGY CAPITAL PARTNERS I-A, LP


By: ENERGY CAPITAL PARTNERS GP I,
LLC, its General Partner


By:Energy Capital Partners, LLC
Its:Managing Member


By: /s/ Jeff Spinner
Name: Jeff Spinner
Title: Vice President
 
ENERGY CAPITAL PARTNERS I-B IP, LP


By: ENERGY CAPITAL PARTNERS GP I,
LLC, its General Partner


By:Energy Capital Partners, LLC
Its:Managing Member


By: /s/ Jeff Spinner
Name: Jeff Spinner
Title: Vice President










33

--------------------------------------------------------------------------------



 
ENERGY CAPITAL PARTNERS (CARDINAL IP), LP


By: ENERGY CAPITAL PARTNERS GP I,
LLC, its General Partner


By:Energy Capital Partners, LLC
Its:Managing Member


By: /s/ Jeff Spinner
Name: Jeff Spinner
Title: Vice President
 
REDBIRD GAS STORAGE LLC




By:/s/ Robert D. Bondurant
Name: Robert D. Bondurant
Title: Vice President




34